Matter of Henry Phipps Plaza S. Assoc. v Quijano (2016 NY Slip Op 02026)





Matter of Henry Phipps Plaza S. Assoc. v Quijano


2016 NY Slip Op 02026


Decided on March 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2016

Sweeny, J.P., Renwick, Moskowitz, Gische, JJ.


560 571049/12 59418/12

[*1]In re Henry Phipps Plaza South Associates, Petitioner-Respondent,
vJudith Quijano, et al., Respondents-Appellants.


William E. Leavitt, New York, for appellants.
Gutman, Mintz, Baker & Sonnenfeldt, LLP, New Hyde Park (Arianna Gonzalez-Abreu of counsel), for respondent.

Order of the Appellate Term of the Supreme Court, First Department, entered December 1, 2014, which, in this summary holdover proceeding, affirmed a judgment of the Civil Court, New York County (Peter M. Wendt, J.), entered August 6, 2012, after a nonjury trial, awarding possession of the subject apartment to petitioner landlord, unanimously reversed, on the law, without costs, the judgment of possession vacated and the proceeding
dismissed with prejudice, based upon the reasoning set forth in the dissenting opinion of Schoenfeld, J. at Appellate Term (45 Misc 3d 12 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 22, 2016
CLERK